DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Chen et al. (CN 101450300), Kyota et al. (US 7,819,967 B2) and Pant et al. (US 2016/0129424 A1).
Regarding claim 1, Chen et al. discloses a reaction system for preparing ß-phenylethanol, wherein the reaction system comprises: a micro reaction channel (capillary reaction tube, 7) for loading a catalyst, wherein the micro reaction channel (7) is a coiled tube having a microsized diameter and used as a reaction site; a Y-shaped channel, in micro mixer (6), communicated with one end of the micro reaction channel (7), the Y-shaped channel comprising two channels, wherein the two channels of the Y-shaped channel are respectively one gas channel for introducing a gas reaction raw material and one liquid channel for introducing a liquid reaction raw material; and an ultrasonic field generator (ultrasonic device) for applying an ultrasonic field to the micro reaction channel (7) (see Abstract and figures 1-3).
	Kyota discloses a reactor (10) having a Y-shaped channel (see figure 1; column 7, line 61 through column8, line 20; column 32, lines 22-49) and ultrafiltration (see column 38, lines 1-21).
	The prior art references fail to disclose a reaction system comprising an outlet filtration unit communicated with the other end of the micro reaction channel, wherein the outlet filtration unit is used for preventing the catalyst in the micro reaction channel from passing through and allowing liquid 
	Claims 2-3 and claim 14 depend on claim 1.
	Regarding claim 4, Pant et al. discloses nano-tubes formed on 60% Ni-5% Cu-5% Zn-30% Al2O3 catalyst (see paragraph 0076).
	Pant fails to disclose catalyst for preparing ß-phenylethanol, wherein the catalyst is a 
nanosized self-assembled catalyst with Al2O3 as a carrier, Ni element and Cu element as active components; wherein, based on the mass of the catalyst, the content of the Ni element is 5-30 wt %; the content of the Cu element is 0.5-3.5 wt %; the balance is Al2O3 carrier.
	Claims 5-7 depend on claim 4.
	Claim 8 is drawn to a method for preparing ß-phenylethanol, comprising the following steps: (1) heating a reactor loaded with catalyst, the catalyst is the catalyst according to claim 4, the reactor used is the reaction system according to claim 1.
	Claims 9-13 and 15-20 depend on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774